 

 

 

STATE OF MINNESOTA
IN SUPREME COURT

Certificate of Good Standing

This is to certify that the following lawyer is in good standing.

CATHERINE SUNG-YUN KIM SMITH

was duly admitted to practice as a lawyer and counselor at law in all the courts of this state on

May 12, 2006

 

   

Given under my hand and seal of this court on

August 12, 2020 Guile f 7 .

Emily J. Eschweiler, Director

Case 3:20-cv-04238-WHO Document 11-1 Filed 08/13/20 Page 1 of 1

 

Office of Lawyer Registration

 

 

 
